Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 1 of 17 PagelD# 436

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

STUART L. SKINNER, JR.,
Plaintiff,

v. Civil No. 1:19-cv-468

UNITED STATES OF AMERICA,
Defendant.

Neu! Nee’ Nee “ee Nae Nae Nee’

MEMORANDUM OPINION

This is a medical negligence case brought against the United States pursuant to the
Federal Torts Claims Act! based on the alleged wrongful death of Decedent Stuart L. Skinner,
Sr. (the “Decedent”) while under the care of doctors at medical centers run by the Department of
Veterans Affairs. At issue now, after full discovery, is whether the parties’ proposed settlement
of $475,000, inclusive of attorney’s fees and costs, should be approved. As the parties correctly
agree, this matter is governed by Virginia law, which requires court approval of the settlement.
See Va. Code § 8.01-55. Specifically, at issue is whether the settlement is fair, just, and
reasonable and worthy of judicial approval. Also at issue is (i) the identity of the appropriate
statutory beneficiaries as prescribed by Virginia law and (ii) the appropriate apportionment of the
settlement proceeds among the statutory beneficiaries.

The matter came before the Court for a telephonic hearing on September 2, 2020 at 10:00
a.m., attended by all of the parties as well as all potential beneficiaries. For the reasons stated

below, the settlement is fair and reasonable and the settlement will be approved.

 

128 U.S.C. § 1346.
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 2 of 17 PagelD# 437

L

As alleged in the complaint, the Decedent died of esophageal cancer and its metastases to
his liver on December 17, 2017. On April 17, 2019, Plaintiff Stuart L. Skinner, Jr., as the
executor for the Decedent’s estate, filed a complaint against the government alleging that doctors
at the Fort Belvoir Community Based Outpatient Clinic and the Washington, DC VA Medical
Center failed to diagnose the Decedent with cancer, which resulted in his wrongful death. As
part of discovery, plaintiff retained three expert witnesses and the government retained two
expert witnesses to opine on the medical issues involved in the case. In addition to the medical
experts retained by the parties, the parties deposed the several treating physicians involved in the
case, as well as certain of the Decedent’s family members. In total, Plaintiff listed twelve
potential witnesses on his witness list and the government listed six potential witnesses. At the
conclusion of discovery, the government filed a motion in limine seeking to exclude certain
opinions expressed by one of plaintiff's retained experts.

Following the completion of all discovery in the case and briefing of the motion in
limine, the parties — plaintiff and the government — reached a settlement in the case and filed a
joint motion for court approval of the settlement. See Joint Motion for Settlement Approval
(Dkt. 31) (“Joint Motion”). Specifically, plaintiff, as executor, and the government agreed to
settle the case for a total sum of $475,000, inclusive of attorney’s fees and costs. See id. at 2. In
the Joint Motion, plaintiff indicated his belief that the settlement was fair and reasonable. /d. at
3. Thus, the parties requested that the settlement amount be distributed as follows: (i) $148,750
to plaintiff's counsel for attorney’s fees and costs; (ii) $195,750 to plaintiff, the executor of the
estate and the Decedent’s son; (iii) $65,250 to beneficiary Stethanie L. Skinner, the Decedent’s

daughter; and (iv) $65,250 to Ulonda L. Skinner, the Decedent’s daughter. See id. at 4.
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 3 of 17 PagelD# 438

Contemporaneously with the Joint Motion, each party — plaintiff and the government —
filed a notice regarding the identity of persons who qualify as a beneficiary under Virginia law.
In plaintiff's Notice, plaintiff asserted that there was a dispute between the parties regarding
whether Stewart L. Skinner, Jr. and Patricia Reidmann qualify as statutory beneficiaries entitled
to notice of the settlement. See Pl.’s Notice Regarding Settlement Approval Hearing (Dkt. 33)
(“Plaintiff’s Notice”). Plaintiff argued that neither Stewart L. Skinner, Jr. nor Patricia Reidmann
qualifies as a potential beneficiary under Virginia law or was entitled to notice of the settlement
hearing. See id. An Order subsequently issued requiring plaintiff to provide notice of the
settlement approval hearing to all potential beneficiaries, including Stewart L. Skinner, Jr. and
Patricia Reidmann. See Order, dated May 29, 2020 (Dkt. 36).

Plaintiff later filed a supplemental notice indicating that a second dispute had arisen
regarding the settlement, namely concerning how the settlement proceeds should be distributed
amongst the beneficiaries. See Pl.’s Second Supplemental Notice (Dkt. 38) (“Plaintiff's
Supplemental Notice”). In Plaintiff's Supplemental Notice, plaintiff asserted that plaintiff and
his half-sisters, Ulonda and Stethanie Skinner, had originally agreed on a 60/20/20 split of the
settlement proceeds. See id. As of June 2020, however, Ulonda and Stethanie Skinner had
indicated to plaintiff's counsel that they no longer agreed to the planned distribution of the
settlement proceeds. Jd. Accordingly, on June 11, 2020, an Order issued directing all of the
potential beneficiaries to: (i) state what facts they allege establish that they are a beneficiary; (ii)
state what facts they allege establish that any other potential beneficiary is not a beneficiary; (iii)
state whether they approve of the $475,000 settlement amount; and (iv) state what they believe is
the appropriate distribution of settlement proceeds. See Order, dated June 11, 2020 (Dkt. 44).

Patricia Reidmann did not file a response to the June 11, 2020 Order. On July 10, 2020,
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 4 of 17 PagelD# 439

Stethanie, Ulonda, and Stewart L. Skinner filed a joint response, pro se, arguing that Stewart L.
Skinner, Jr. is a beneficiary and that all four children, namely themselves plus plaintiff, should
share equally in the settlement proceeds. See Beneficiaries Ulonda Skinner, Stewart L. Skinner,
Jr. and Stethanie Skinner’s Response (Dkt. 46) (“Joint Skinner Response”). On July 13, 2020,
Plaintiff submitted a response, by counsel, reiterating his prior arguments that Patricia Reidmann
and Stewart L. Skinner, Jr. are not beneficiaries of the Decedent and that the appropriate
distribution of proceeds is 60% to plaintiff and 20% each to Ulonda and Stethanie Skinner. See
Beneficiary Stuart L. Skinner, Jr.’s Pleading in Response (Dkt. 47) (“Stuart L. Skinner, Jr.
Response”).

In lieu of a hearing in court,” a telephonic hearing was held on September 2, 2020. The
hearing was attended by all potential beneficiaries: (i) Stuart L. Skinner, Jr. (plaintiff) was
represented both in his capacity as executor and in his capacity as a beneficiary; (ii) Stewart L.
Skinner, Jr. appeared pro se; (iii) Stethanie L. Skinner appeared pro se; and (iv) Ulonda L.
Skinner appeared pro se. The government also appeared by counsel. At the hearing, all of the
potential beneficiaries, as well as plaintiff and the government, agreed that the proposed
$475,000 settlement was just, fair, and reasonable.

Each of the potential beneficiaries then discussed the distribution of the settlement
proceeds. Plaintiff, by counsel and in his capacity as a beneficiary of the Decedent, asserted that
the he was closest to the Decedent and that the distribution should be as originally proposed:
sixty percent to plaintiff and twenty percent each to Ulonda and Stethanie Skinner. Plaintiff

argued that Stewart L. Skinner, Jr. is not a proper beneficiary and had no relationship with the

 

2 United States Chief Judge Mark S. Davis of the Eastern District of Virginia has issued General Order 2020-16,
which requests that district court judges within the Eastern District of Virginia continue to use teleconferencing to
the greatest extent possible. See Gen. Order 2020-16. Accordingly, the hearing in this case was held telephonically.
See Amended Order, dated August 6, 2020 (Dkt. 50).

4
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 5 of 17 PagelD# 440

Decent. Ulonda Skinner stated that, although she had originally agreed to the split proposed by
plaintiff, she had understood that plaintiff would be covering the attorney’s fees and costs from
his portion of the proceeds. She argued that the distribution should be equal and that she,
Stethanie, and Stewart L. Skinner, Jr. had been abandoned by the Decedent. Stethanie Skinner
stated that she had never agreed to the split proposed by plaintiff and that she believed the
division amongst herself, Ulonda, plaintiff, and Stewart L. Skinner, Jr. should be equal. Stewart
L. Skinner, Jr. also agreed that the distribution should be equal among himself, Ulonda,
Stethanie, and plaintiff. Stewart L. Skinner, Jr. asserted that he was angry that the Decedent, his
father, had abandoned him and was not in his life. Stewart L. Skinner, Jr. also asserted that he
was “haunted” by the fact that he did not have a last conversation with the Decedent to resolve
his feelings of abandonment.
II. The Settlement is Fair and Reasonable

There is no doubt that this action, brought pursuant to the Federal Tort Claims Act,
requires the application of the law of the State in which the negligent act or omission occurred.
See 28 U.S.C. § 1346(b)(1). There is also no doubt, as the parties agree, that the relevant
wrongful acts occurred in Virginia and that Virginia law applies. In this respect, Virginia law
requires judicial approval of the compromise of claims for wrongful death actions. See Va. Code
§ 8.01-55 (“The personal representative of the deceased may compromise any claim as to
damages arising under or by virtue of § 8.01-50 . . with the approval of the court in which the
action was brought . . .”). The Decedent died from esophageal cancer and its complications. See
Joint Motion at 2. Plaintiff asserts that medical personnel employed by the Department of
Veterans Affairs breached the applicable standard of care by failing to perform tests that would

have detected his cancer earlier such that the Decedent’s life would have been extended. Jd. The
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 6 of 17 PagelD# 441

parties agree that $475,000 is a fair and reasonable settlement of this case based on: (i) the nature
of the liability asserted; (ii) the time and expense involved in further litigation of this case, and
(iii) the inability to predict the outcome of the litigation.

A review of the record as a whole makes clear that the proposed settlement amount of
$475,000 is fair, just, and reasonable in this case. Clearly, the amount of the proposed settlement
is substantial and adequately recognizes the claims asserted. Furthermore, the settlement was
reached after the close of discovery and after a motion in limine was filed. Counsel for both
parties have devoted significant time and expense to develop the record in this case, which, had it
gone to trial, would have required extensive expert testimony. The settlement agreement appears
to have been negotiated at arm’s length and both parties — plaintiff and the government — are
represented by competent, experienced counsel in this litigation. Additionally, in the course of
the telephonic hearing, all potential beneficiaries appearing in the course of the hearing stated
that they approved of the settlement amount of $475,000.

Additionally, the attorney’s fees and costs sought by plaintiff's counsel are reasonable.

In this regard, the attorney’s fees constitute approximately 25% of the total settlement amount
and are reasonable in the circumstances. Specifically, plaintiff's counsel seeks: (i) $106,875 to
TrialHawk Litigation Group, LLC for attorney’s fees; (ii) $11,875 to Bertram Law Group for
attorney’s fees; (iii) $26,852 for reimbursement of advanced litigation costs; and (iv) $3,147 for
payment of unknown costs with any remainder paid to the beneficiaries. In accordance with 28
U.S.C. § 2678, the combined attorneys’ fees for services rendered total $118,750, which is 25%
of the total settlement amount of $475,000. See 28 U.S.C. § 2678 (providing that no attorney
shall charge or receive fees in excess of twenty-five percent for any award made pursuant to the

Federal Tort Claims Act).
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 7 of 17 PagelD# 442

It is important to note that discovery was extensive. Plaintiff’s counsel retained three
expert witnesses to provide opinions on the medical issues involved in the case. Plaintiff's
counsel also had to depose the treating physicians and the two expert witnesses retained by the
government. Additionally, several members of plaintiff's family, including all four potential
beneficiaries, were deposed during the litigation. In total, Plaintiff listed twelve potential
witnesses on his witness list and the government listed six potential witnesses. In addition to
discovery, the parties had also fully briefed the government’s motion in limine regarding whether
one of plaintiff's experts should be precluded from providing certain opinions. Accordingly, the
attorney’s fees and costs are reasonable in the circumstances.

In sum, the proposed settlement of $475,000, inclusive of attorney’s fees and costs, is
fair, just, and reasonable. In addition, the attorney’s fees and costs are also reasonable and will
be paid first from the settlement proceeds of $475,000.

Il.

Approval of the total settlement amount does not end the analysis as it is now necessary
to consider the distribution of the remaining $326,250 in settlement proceeds. Because the
potential beneficiaries dispute both who constitutes a beneficiary and how the settlement
proceeds should be distributed, the Court must resolve both of these issues. Virginia law
provides that, in the event that beneficiaries in a wrongful death case do not agree on the
distribution of the settlement proceeds, the court that approved the settlement amount must
proceed to consider must direct the distribution pursuant to Va. Code § 8.01-52. See Va. Code §
8.01-55 (“If the court approves the compromise, and the parties in interest do not agree upon the
distribution to be made of what has been or may be received by the personal representative under

such compromise, . . . the court shall direct such distribution as a jury might under § 8.01-52 as
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 8 of 17 PagelD# 443

to damages awarded by them.”).
A. Beneficiaries

Virginia Code § 8.01-53 provides that damages awarded in a wrongful death case are
awarded to: “the surviving spouse, children of the deceased, and children of any deceased child
of the deceased, and the parents of the decedent.” Va. Code § 8.01-53. All parties and potential
beneficiaries correctly agree that plaintiff, Stethanie L. Skinner, and Ulonda L. Skinner are
beneficiaries of the Decedent as the Decedent’s biological children. All! of the potential
beneficiaries agree that Patricia Reidmann is not a beneficiary, because she was adopted out of
the Decedent’s family, and she has not appeared in this action, despite notice of the settlement.
Plaintiff disputes that Stewart L. Skinner, Jr. is the biological son of the Decedent. Thus, the
principal remaining issues are whether Stewart L. Skinner and Patricia Reidmann are statutory
beneficiaries of the Decedent.

The record reflects that the Decedent was married to Mildred Quinn in 1967. See
Certificate of Marriage (Dkt. 46-1). The dispute over whether Stewart L. Skinner, Jr. is a
statutory beneficiary stems from the fact that the Decedent was deployed to Vietnam from April
29, 1969 to June 2, 1970 and that Steward Lewis Skinner, Jr.* was born on F ebruary 24, 1970.
See Army Service Records (Dkt. 47-2); Certificate of Live Birth (Dkt. 46-3). This birth occurred
approximately 301 days after the Decedent was deployed to Vietnam. The question then arises
whether this absence precludes the Decedent from being Stewart L. Skinner, Jr.’s father. It does
not. In Virginia, there is a presumption of legitimacy for a child born of a marriage. See
Cassady v. Martin, 220 Va. 1093, 1097 (Va. 1980) (noting that “[a] presumption of law exists in

favor of the legitimacy of a child born in wedlock”). That presumption may be rebutted by a

 

3 “Steward” appears to be a typographical error in the birth certificate, but all parties appear to agree that the
attached document is the birth certificate for Stewart L. Skinner, Jr. — the potential beneficiary.

8
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 9 of 17 PagelD# 444

showing of non-access of the husband to the wife, but there must be evidence of non-access
“beyond all reasonable doubt.” Jd. The Supreme Court of Virginia has held that
“[iJmprobability of known access by the husband merely of itself is not sufficient to repel the
presumption.” Gibson v. Gibson, 207 Va. 821, 825 (Va. 1967). Here, the presumption applies
because Stewart L. Skinner, Jr. was born during the marriage of the Decedent to Mildred
Skinner, Stewart L. Skinner, Jr.’s mother. Plaintiff fails to rebut this presumption.

Plaintiff relies on the fact of the Decedent’s deployment and two arguments to establish
non-access and rebut the presumption. First, plaintiff argues that the normal length of a human
pregnancy is 280 days and that the time between the Decedent’s deployment and Stewart L.
Skinner, Jr.’s birth is approximately 301 days. But plaintiff neither cites to any evidence to
support his assertion that a pregnancy is 280 days or that a pregnancy cannot last 301 days.
Indeed, in his pleadings, Stuart L. Skinner, Jr. does ot argue that it is impossible for a pregnancy
to last more than 301 days, only that it is improbable and unlikely. See Dkt. 37, at 5 (describing
scenario as “highly improbable”); Dkt. 47, at 3 (describing scenario as “highly unlikely”). Such
speculation does not satisfy the Cassady standard. As the Supreme Court of Virginia held in
Gibson, “improbability” is not enough to rebut the presumption. Gibson, 207 Va. at 825.
Moreover, at least one study show that, while a pregnancy generally lasts approximately 280
days, some pregnancies can last more than 300 days.* Second, plaintiff asserts, without citation
to any evidence, that neither the Decedent nor Mildred Skinner travelled to see one another
during the Decedent’s period of deployment to Vietnam. Because plaintiff was not yet born at

the time of the Decedent’s deployment, plaintiff could not have first-hand knowledge of the

 

4 See A.M. Jukic, et al., Length of Human Pregnancy and Contributors to its Natural Variation, Hum. Reprod. 2013
Oct. (10): 2848-2855, available at https://www.ncbi.nlm.nih.gow/pme/articles/PMC3777570/ (last visited Sept. 1,
2020) (noting that 5 births or 4% of the births in the data sample occurred after 300 days of gestation).

9
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 10 of 17 PagelD# 445

alleged fact. Thus, again, although it is improbable that there was contact between the Decedent
and Mildred Skinner during the Decedent’s deployment, it does not appear impossible on this
record. Accordingly, plaintiff. has not rebutted the presumption of legitimacy as to Stewart L.
Skinner, Jr.

This conclusion is further buttressed by other evidence in the record. In depositions,
Stethanie Skinner and Ulonda Skinner testified, under oath, that Stewart L. Skinner, Jr. is the
Decedent’s son. See Gov’t Notice at J 4 (Dkt. 34). Stehanie, Ulonda, and Stewart L. Skinner, Jr.
also assert that the Decedent claimed Stewart L. Skinner, Jr. as a dependent on his tax returns
when Stewart L. Skinner, Jr. was a child, which, in Virginia, is evidence of paternity. See Joint
Skinner Response; Va. Code § 64.2-103(4). Additionally, the portion of the divorce decree filed
in this action shows that, when Mildred Skinner and the Decedent divorced in 1978, there were 4
children of the marriage — which would only be true if Stewart L. Skinner, Jr. was included as a
child of the marriage. Joint Skinner Response at 2; Dkt. 46-2. That the Decedent permitted, by
general course of conduct, for Stewart L. Skinner, Jr. to use not only his surname, but to have
Stewart L. Skinner, Jr. be named after him, is also evidence of paternity in Virginia. See Va.
Code § 64.2-103(3). Additionally, the Decedent was listed as Stewart L. Skinner’s father on the
birth certificate. See Certificate of Live Birth.

With respect to Patricia Reidmann, the record discloses that she was fathered by the
Decedent in Germany in 1976 and was adopted by Theodor Riedmann and Hermine Hedwig
Franziska Reidmann in 1977. See Adoption Records (Dkt. 47-4). Under Virginia law, adoption
divests the birth parents of “all legal rights and obligations in respect to the child.” Va. Code

§ 63.2-1215.> In 2011, the Supreme Court of Virginia decided Kummer v. Donak, 282 Va. 301

 

> No party or beneficiary has argued that Patricia Reidmann’s status as a beneficiary should be determined in
reference to Germany’s adoption laws or what those laws are.

10
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 11 of 17 PagelD# 446

(Va. 2011), which involves facts similar to those in this case. In Kummer, an adoptee’s children
claimed to be the intestate heirs of the adoptee’s biological sister arguing that § 63.2-1215 did
not limit their ability to inherit intestate from their mother’s biological family. Jd. at 303, 305.
The Supreme Court of Virginia rejected their claim and held that “their mother’s adoption
severed their inheritance rights.” /d. at 307. Thus, Kummer precludes any recovery by Patricia
Reidmann as a beneficiary. Accordingly, because her adoption terminated any relationship
between Patricia Reidmann and the Decedent, Patricia Reidmann is not a beneficiary of the
Decedent and cannot recover in this wrongful death action.

In sum, the presumption of legitimacy establishes that Stewart L. Skinner, Jr. is child of
the Decedent’s marriage to Mildred Skinner and has not been rebutted. Additionally, Patricia
Reidmann’s adoption terminates any legal relationship between her and the Decedent and
excludes her from the category of beneficiaries under Virginia law. Accordingly, Stewart L.
Skinner, Jr., Ulonda Skinner, Stethanie Skinner, and Stuart L. Skinner, Jr. are all the Decedent’s
children, and thus are statutory beneficiaries in this wrongful death action pursuant to Virginia
law. See Va. Code § 8.01-53 (providing that the class of beneficiaries to whom a wrongful death
award should be distributed includes “children of the deceased”).

B. Distribution of Settlement Proceeds

When a court approves the compromise of a wrongful death action, but the beneficiaries
“do not agree upon the distribution to be made,” Virginia law requires that “the court shall direct
such distribution as a jury might direct under § 8.01-52 as to damages awarded by them.” Va.
Code § 8.01-55. Virginia Code § 8.01-52 provides that the beneficiaries of this wrongful death
action may recover damages related to:

1. Sorrow, mental anguish, and solace which may include society,

 

11
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 12 of 17 PagelD# 447

companionship, comfort, guidance, kindly offices, and advice of decedent;

2. Compensation for reasonably expected loss of (i) income of the decedent and
(ii) services, protection, care and assistance provided by the decedent;

3. Expenses for the care, treatment, and hospitalization of the decedent incident
to the injury resulting in death;

4. Reasonable funeral expenses; and

5. Punitive damages may be recovered for willful or wanton conduct... .

Va. Code § 8.01-52. In this case, the parties and beneficiaries focus exclusively on subsection 1,
namely damages based on sorrow, mental anguish, and loss of solace. Here, plaintiff's
attorney’s fees and costs are paid by all of the beneficiaries, because the recovery is for the
benefit of all beneficiaries. Accordingly, the attorney’s fees and costs discussed supra are paid
first.© After attorney’s fees and costs are paid, the remaining settlement sum of $326,250
available for distribution to the beneficiaries.

i. Stuart L. Skinner, Jr. (plaintiff)

Plaintiff was clearly very close to his father. Deposition testimony establishes that
plaintiff spent almost every day with the Decedent, uprooted his life to live with and to assist the
Decedent, and cared for the Decedent during the Decedent’s final illness. See Stuart L. Skinner
Response (citing Depo. of Stuart L. Skinner, Jr. Tr. at 11:2-5, 20:17-21:16, 130:1-18, 132:3-
134:11). Plaintiff testified that the Decedent was the “soul of the house” and that the Decedent’s
death touched every aspect of his life. See Depo. of Stuart L. Skinner Tr. at 130:1-18. Stethanie
and Ulonda Skinner also testified at deposition that plaintiff had a very close relationship with
the Decedent and that plaintiff, in essence, lost his best friend and confidant. Stethanie testified
that Stuart L. Skinner, Jr. did “everything” for the Decedent. See Stuart L. Skinner Response

(citing Depo. of Stethanie L. Skinner Tr. at 31:9-13). Ulonda L. Skinner testified that the

 

* Virginia Code § 8.01-52 provides that “[t]he court shall apportion the costs of the action as it shall deem proper.”
12
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 13 of 17 PagelD# 448

Decedent’s death was “a tremendous loss” for plaintiff, that “he’s taking it really hard,” and that
plaintiff had “lost his best friend.” Jd. (citing Depo. of Ulonda L. Skinner Tr. at 50:12-18).

In sum, plaintiff has clearly suffered sorrow, mental anguish, and loss of solace resulting
from the Decedent’s death. Based on plaintiff's close relationship with the Decedent and his
efforts during the Decedent’s final illness, plaintiff's sorrow, mental anguish, and loss of solace
is greater than that suffered by any of the other beneficiaries. It is therefore appropriate to award
plaintiff a distribution of $166,896 from the settlement proceeds to compensate plaintiff for his
loss.

ii. Ulonda L. Skinner

All parties also agree that Ulonda L. Skinner suffered a loss from the Decedent’s death
resulting in sorrow and mental anguish. Testimony from her deposition demonstrates the
relationship that she and her family had with the Decedent. Ulonda L. Skinner testified that the
Decedent’s death was a “hard loss” and that she missed his voice and his laughter. Depo. of
Ulonda L. Skinner Tr. at 49:17-20. In the course of the telephonic hearing, Ulonda L. Skinner
asserted that the Decedent had also spent time living with her and that she viewed the Decedent
as her last connection to the grandmother that raised her. Also, at the hearing, Ulonda L. Skinner
noted that, although she originally agreed to a 60/20/20 split between plaintiff, Stethanie Skinner,
and herself, she withdrew her agreement after she learned that plaintiff would not be solely
responsible for paying attorney’s fees.’ Ulonda L. Skinner also argued that she grieved the loss
of the Decedent when he abandoned the family as children and that, therefore, all of the children
should be entitled to an equal recovery. Although the Decedent’s alleged abandonment of his

family is a loss, it is not one compensable by statute. Damages in this case are limited to the

 

7 As discussed supra, because plaintiffs counsel worked to obtain a recovery on behalf of all beneficiaries, the
attorney’s fees and costs are paid first out of the settlement proceeds and thus are paid for by all of the beneficiaries.

13
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 14 of 17 PagelD# 449

suffering, mental anguish, and loss of solace that is a result of the Decedent’s death; anger
toward the Decedent for the Decedent’s past acts is not recoverable under Va. Code § 8.01-52.

Ulonda L. Skinner has clearly suffered sorrow, mental anguish, and loss of solace as a
result of the Decedent’s death. She described the Decedent’s death as a hard loss for her. By her
own deposition testimony, however, it appears that Ulonda L. Skinner was not as close to the
Decedent as plaintiff and did not provide the end-of-life care to the Decedent that was provided
by plaintiff. Accordingly, Ulonda L. Skinner’s damages resulting from the Decedent’s death are
less than those of plaintiff. It is therefore appropriate to award Ulonda L. Skinner a distribution
of $77,177 from the settlement proceeds to compensate her for her loss.

iii. Stethanie L. Skinner

All parties also agree that the Decedent’s death caused Stethanie L. Skinner to suffer
sorrow, mental anguish, and loss of solace. At her deposition, Stethanie L. Skinner testified that
she did not have words to describe how the loss of the Decedent affected her and noted that the
Decedent was a connection to her family and that the Decedent was her last connection to her
grandmother. Depo. of Stethanie L. Skinner Tr. at 49:21-50:6. In the course of the telephonic
hearing, Stethanie asserted that she cared for the Decedent when he returned to the United States
from Germany and that the Decedent spent time living with her. Stethanie also asserted that she
had never agreed to a 60/20/20 distribution of the settlement proceeds. Like Ulonda L. Skinner,
Stethanie L. Skinner argued that the distribution of the settlement proceeds should be equal
because she grieved her father’s absence from her life from 1976 to 2000. The record does not
support an equal distribution of the settlement proceeds among the beneficiaries. Again, the loss
felt by the perceived abandonment of the Decedent is not a compensable loss under Virginia

Code § 8.01-52.

14
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 15 of 17 PagelD# 450

All parties agree that Stethanie L. Skinner suffered sorrow, mental anguish, and loss of

solace from the Decedent’s death and the record in this case, including Stethanie L. Skinner’s

deposition testimony, supports this conclusion. By her own deposition testimony, it appears that

Stethanie L. Skinner was not as close to the Decedent as plaintiff and did not provide the end-of-

life care to the Decedent that was provided by plaintiff. Accordingly, Stethanie L. Skinner’s

damages resulting from the Decedent’s death are less than those of plaintiff. It is therefore

appropriate to award Stethanie L. Skinner a distribution of $77,177 from the settlement proceeds

to compensate her for her loss.

iv. Stewart L. Skinner, Jr.

The beneficiaries dispute whether Stewart L. Skinner is entitled to any distribution of the

settlement proceeds. As was made clear at Stewart L. Skinner, Jr.’s deposition, the relationship

between Stewart L. Skinner, Jr. and the Decedent was not close. The following exchange

occurred during the deposition:

Q:
A:

rOPrPOP

Outside of seeing him in person, your father, did you ever talk to him?
No.

Did you ever communicate in any other way like text or —

No.

-- e-mail?

No.

Did you ever help your father when he was sick?
No.

Depo. of Stewart L. Skinner Jr. Tr. at 22:2-23:7. Stewart L. Skinner, Jr. further testified that his

relationship with the Decedent “wasn’t good” and that he “had no respect for [the Decedent].”

Id, at 26:10-13. In the course of the telephonic hearing, Stewart L. Skinner expressed his anger

at the Decedent’s abandonment of him. Anger toward a familial decedent is not, however,

compensable under Virginia Code §8.01-52. Importantly, however, Stewart L. Skinner also

15
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 16 of 17 PagelD# 451

testified that the Decedent’s death left him without an opportunity to reconnect and obtain
closure. Stewart L. Skinner, Jr. “wanted to sit down and have a conversation with [the Decedent]
about why he did that. And now I'll never have that chance to do that.” Jd. at 32:2-11. At the
telephonic hearing, Stewart L. Skinner, Jr. similarly spoke of that missed opportunity haunting
him. The mental anguish and sorrow associated with the lost opportunity to resolve his
relationship with his absent father, make peace, and have closure is compensable under Virginia
Code § 8.01-52. See Meeks v. Emiabata, No. 7:14-cv-534, 2015 WL 6760491, at *3 (W.D. Va.
Nov. 5, 2015) (holding that Virginia Code § 8.01-52 permits recovery for the lost “possibility of
reconnecting or of making peace” in wrongful death action), Any such damages, however, are
diminished by the fact that Stewart L. Skinner, Jr. did not take such steps towards resolution
during the Decedent’s lifetime. See id. (awarding damages of $5,000 to beneficiaries who did
not have a close relationship with their deceased brother but lost the opportunity to make peace).

Although Stewart L. Skinner, Jr. did not have a close relationship with the Decedent, it is
clear that he did suffer some mental anguish from the death of the Decedent. As he stated at the
hearing, the lost opportunity to talk with the Decedent and obtain some closure or peace haunts
Stewart L. Skinner, Jr. It is also clear, however, that this lack of closure did not move Stewart L.
Skinner, Jr. to action during the Decedent’s lifetime. Any damages suffered by Stewart L.
Skinner, Jr. are thus minimal. It is therefore appropriate to award Stewart L. Skinner, Jr. a
distribution of $5,000 from the settlement proceeds to compensate him for his loss.

IV.

For the reasons set forth above, the parties’ joint motion for settlement approval will be

granted. The settlement amount of $475,000, inclusive of attorney’s fees and costs, is fair, just,

and reasonable. Additionally, given the extensive discovery in this case, the attorney’s fees and

16
Case 1:19-cv-00468-TSE-IDD Document 52 Filed 09/09/20 Page 17 of 17 PagelD# 452

costs sought, in the total amount of $148,750, are reasonable. Pursuant to Virginia law, the
statutory beneficiaries in this wrongful death suit include: (i) plaintiff, who is awarded $166,896
of the settlement proceeds; (ii) Ulonda L. Skinner, who is awarded $77,177 in settlement
proceeds; (iii) Stethanie L. Skinner, who is awarded $77,177 in settlement proceeds; and (iv)
Stewart L. Skinner, Jr., who is awarded $5,000 in settlement proceeds.

An appropriate order will issue separately.

The Clerk of the Court is directed to provide a copy of this Memorandum Opinion to all
counsel of record.

Alexandria, Virginia
September 9, 2020

 

17
